—Order and judgment (one paper), Supreme Court, New York County (Barry Cozier, J.), entered May 25, 1999, which struck defendants’ answers for noncompliance with disclosure obligations and awarded judgment in favor of plaintiff in the total amount of $14,010,134.78, unanimously affirmed, with costs.
Defendants’ failure to comply with three court orders issued during a two-and-a-half year period directing them to appear for depositions in New York, including an order, entered February 11, 1999, conditionally striking their answers and awarding plaintiff a default judgment in the event they failed to appear for depositions commencing March 25, 1999, was properly found by the IAS Court to constitute willful and contumacious conduct warranting the default sanction finally imposed (CPLR 3126 [3]; see, Brady v Zambrana, 221 AD2d 171). The foregoing renders defendants’ other arguments on appeal academic. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.